UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTO, D.C. 20549 SCHEDULE 14C INFORMATION Information Statement Pursuant to Section 14C of the Securities Exchange Act of 1934, as amended Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Information Statement o Confidential, For Use of the Commission (as permitted by Rule 14c) x Definitive Information Statement E-Debit Global Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if Other Than the Registrant) Payment of Filing Fee (Check the appropriate box): xNo fee required. o Fee computed on table below per Exchange Act Rules 14C-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11: (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials: o
